 Case 3:17-cr-30038-SMY Document 80 Filed 05/08/20 Page 1 of 3 Page ID #175



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                       )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 17-CR-30038-SMY
                                                 )
 DAKOTA L. CHILDS,                               )
                                                 )
                        Defendant.               )

                                           ORDER
       Defendant Dakota L. Childs was serving a 2-year term of supervised release after serving

37 months of incarceration for Possession of a Weapon by a Felon in violation of 18 U.S.C. §

922(g). On January 10, 2020, the United States Probation Office filed a Petition to Revoke

Supervised Release, alleging that Defendant committed various offenses, possessed controlled

substances, failed to report, admitted using alcohol, and failed to make regular monthly penalty

payments, all in violation of the mandatory, administrative, and special conditions of his

supervised release (Doc. 58).

       Defendant appeared before Magistrate Judge Mark A. Beatty for an initial appearance and

detention hearing on January 27, 2020 and was released subject to remote alcohol testing in

addition to the existing conditions of his supervised release (Doc. 64). On February 20, 2020, the

Government filed a Motion to Revoke Bond after Defendant was cited for traffic infractions and

inadvertently revealed to his probation officer that he possessed marijuana and related

paraphernalia during the traffic stop (Doc. 67). Following a hearing on the motion before

Magistrate Judge Gilbert C. Sison, Defendants’ bond was revoked and he was detained (Doc. 72).

A final hearing on the Petition to Revoke Supervised Release is scheduled for June 8, 2020 (Doc.

74).

                                           Page 1 of 3
 Case 3:17-cr-30038-SMY Document 80 Filed 05/08/20 Page 2 of 3 Page ID #176



       Now pending before the Court is Defendant’s Motion to Amend/Correct Terms of

Confinement (Doc. 75). Defendant seeks release from the Alton County Jail and states that he is

“at an increased risk of harm from COVID-19” because he suffers from acute asthma requiring

treatment. The Government responded in opposition to the motion (Doc. 79). The Court finds

that a hearing on the motion is not necessary.

       Title 18 U.S.C. § 3143 governs release or detention pending a final hearing on a petition

for revocation of supervised release. FED.R.CRIM.P 32.1(a)(6). A defendant “shall . . . be detained,

unless the judicial officer finds by clear and convincing evidence that the person is not likely to

flee or pose a danger to the safety of any other person or the community if released . . . .” 18

U.S.C. § 3143(a). Additionally, due to his offense of conviction and pursuant to 18 U.S.C. §

3145(c), the Court may not permit Defendant to be released pending a final hearing even if he

meets the conditions of release outlined in § 3143(a)(1) or (b)(2) unless “…it is clearly shown that

there are exceptional reasons why such person’s detention would not be appropriate.”

       Defendant’s motion does not address the applicability of § 3143 to his detention, nor has

he articulated exceptional reasons or circumstances to satisfy § 3145(c). As the Government notes,

Defendant’s asthma and allergies are being treated by staff at the jail with medication, there is no

evidence that detainees at the Alton County Jail have been exposed to COVID-19, and there is no

evidence that Defendant’s medical conditions uniquely place him at greater risk of contracting the

virus. He does not claim that his asthma is not being treated adequately or that he is incapable of

self-care while in the jail. There is no evidence that any inmates at the jail have tested positive for

or are suspected of having COVID-19, and there is no showing that the jail is failing to take

reasonable steps to minimize the risk associated with the coronavirus.

         Defendant has proffered no changed circumstances to justify a reconsideration of the



                                             Page 2 of 3
Case 3:17-cr-30038-SMY Document 80 Filed 05/08/20 Page 3 of 3 Page ID #177



Court’s original findings. As such, the Court finds that Defendant remains a danger to the

community and the COVID-19 pandemic does not warrant his release. Defendant’s Motion to

Amend/Correct Terms of Confinement (Doc. 75) is DENIED.

      IT IS SO ORDERED.

      DATED: May 8, 2020


                                                STACI M. YANDLE
                                                United States District Judge




                                       Page 3 of 3
